Title: To John Adams from Henry Guest, 1 May 1809
From: Guest, Henry
To: Adams, John



Honored Sir
 East Jersy May 1th 1809

Your Letter of 29 January Last Came duly to For which be pleased to Except my moste respectful thanks Particularly as it Contained a few strokes of your pollitical oppinion in these Turbulent Times. I find Sir, My Last Letter to you, wants Explenation—As to what I observed of your Son I Wanted Him in the Senate one Season more That He Might have had an opportunity of Displaying His Superior Tallents—That our Country might be Convinced that there was a son of our former President to be Called upon when occation to fill the first place in the Unit States with honour to himself his Family and the publics intrest and That from the part of the Union that in its turn is justly intitled to its 
for the Second Explanation How could it git in the mind in Our aintient and Clear and worthy Statesman—That by my Word Dormond power I wanted you him to arm with gun and bayonet to Defend the Custom house officers in the Defence of the Embargo Act if My Creeping fluids of 82 years had thrown up a thought to my brains any thing Like this I should have Wished them shoveled in the Dust—
About the time of my writing that Letter our public papers anounced That there Was Great Disturbances in Several Out pousts in Boston Government on account of the Embargo—The Mob paraded the Streets with Loded arms from which I judged That there Was Dainger of A Civil War fast arising That in the End Would Distroy our Governmend and ruin Our happy Country—at the same time, I Knew there Was still Living in that District A Greate Statsman that had Spent his more active Days in Writing in political and whose oppinion Would have greate Weight With his untaught Neighbours and that if his Dormand powers Could be brought forward it Would be a meanes in the hands of providence of Quieting the minds of these Simple people and give them patience to Weight through this Crises of our Country and  untill that time Came that they for their Own Sakes Would see the Necessity of Suppourting Government—This Sir Was my Concise Motive and reason of My Using the Word Dormand—And I now Expect that if I have been the meanes of one asy Sinsation in the Mind of a Gentelman that is near my heart He Will forgive me—Thus far I had wrote Soon after the rcept of the above noted Letter when I read about that time I recd. a Letter from my Son henry at albany accuainting me that there Was a Rumer theer That your Son was caled to the Seat of Government to be sent to England on the affairs of our Government This Cheered My Druping Spirits and I Waited hoping that As I lived in his rout that He would honour me with A Call—
The Last Notice I have had of him Was that He Was nominated as Embassador to Russia and have understood That He would have been nomenated But that it was the oppenion of Some in the Senate That the Russia Government Was at preasent in too unsetled A state for us in this Diplomic Department—Lines Which I have seen no notices in the papers whither He is returned to Boston or not—
A Little of your Dormant powers in your Letter to your two friends in Boston has been published in all the papers of  and I believe it has pleased Every honest Man that read your Oppinion As to Dividing the States in  and  that of our Country—I wish most sincerely that we had your farther thoughts on Such Subjects as you shall judge worthy your pen as I am confident they would have Greater weight in the public —But as this Letter is allready perhaps too Long for your Lesure or Amusement shall Brake off with my most sincear Good Wishes for your health and happiness Who am Honoured Sir / Your Most / Humble Servt

Henry Guest
Ps Thomas Pain who in the time of the Last War and Since reseded With Me months at a time as a friend Sent me word by a friend yesterday that He Was going the Way of All flesh that he Was on his Deth Bed and Did not Expect to Live but a Very short Time.  on some Little time back a number about 15  Methodist burst in his room, and told him that they ware Come to Convirt him before he Went to his Long home; He Desired them to Leve the room immediate But they all begun Some to preach Some to pray at once—He was so week as not to be able to rise But he threw his stick at them when they retreated—I have Lamented his publishing his Oppinion on religious matters as it Was out of his rea and from it has Done harm to his Charactor and public.
H G



